DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/06/2019 and 10/01/2020 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112(b) set forth below.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “first and second adjacent second fluid flow conduits, respectively” in lines 13-14 is confusing. The Office suggest Applicant to instead recite --two adjacent second fluid flow conduits-- for clarity.
Regarding Claim 5, the recitation of “equal to vane width” in the last line should read --equal to the vane width-- for proper English syntax.
Regarding Claim 15, the recitation of “the width vane width” appears to contain a typographical error and is thus interpreted as --the vane width--.
Regarding Claim 16, the recitation of “first and second adjacent first fluid flow conduits, respectively” in lines 7-8 is confusing. The Office suggest Applicant to instead recite --two adjacent first fluid flow conduits-- for clarity.
Claims 2-17 are rejected based on their dependency from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitations of “a first fluid” in line 5 and “a second fluid” in line 7 appear to be double inclusion of previously recited elements thus rendering 
Additionally, the recitation of “a plurality of vanes, extending: i) along a vane path from a leading edge to a trailing edge;” in lines 10-11 renders indefinite the meets and bounds sough for protection of the claim because it is unclear whether each one of the plurality of vanes extend along the vane path from a single leading edge to a single trailing edge or if each one of the plurality of vanes extend along the vane path from a corresponding leading edge to corresponding trailing edge. Stated differently it is unclear whether the claim requires a single leading edge and a single trailing edge or if the claim requires multiple leading edges and multiple trailing edges. For examination purposes the recitation is interpreted as --a plurality of vanes, extending: i) along a respective vane path from a respective leading edge to a corresponding trailing edge--
Additionally, the recitation of “first and second parting sheets” in line 12 lacks sufficient antecedent basis and it is unclear whether these parting sheets are part of the plurality of parting sheets recited in line 3 or to some other parting sheets thus rendering indefinite the metes and bound sough for protection of the claim. For examination purposes the recitation is interpreted as -- first and second parting sheets of the plurality of parting sheets--.
Regarding Claim 14, the recitation of “the vane” in line 1 lacks sufficient antecedent basis and it is unclear whether it refers to any one or to each of the plurality of vanes recited in the base claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --each of the plurality of vanes--. 
Additionally, the recitations of “the leading edge” in lines 2, 3, 4 and 7 should be preceded by the term --corresponding-- as to make it clear that the recitations thereof apply to each one of the leadings edges and for consistency with the above interpretation of the base claim.
Additionally, the recitation of “a leading edge” at the end of line 6 continuing onto line 7 appears to be a double inclusion which renders indefinite the metes and bound sough for protection of the claim. The recitation should instead read --the corresponding leading edge-- to also be consistent with the recommendations under the above claim objections.
Regarding Claim 16, the recitation of “a second plurality of vanes, extending: i) along a second vane path from a second leading edge to a second trailing edge;” in lines 2-5 renders indefinite the meets and bounds sough for protection of the claim because it is unclear whether each one of the plurality of second vanes extend along the vane path from a single second leading edge to a single second trailing edge or if each one of the plurality of second vanes extend along the vane path from a corresponding second leading edge to corresponding second trailing edge. Stated differently it is unclear whether the claim requires a single second leading edge and a single second trailing edge or if the claim requires multiple second leading edges and multiple second trailing edges. For examination purposes the recitation is interpreted as 
Additionally, the recitation of “first and second parting sheets” in line 6 lacks sufficient antecedent basis and it is unclear whether these parting sheets are part of the plurality of parting sheets recited in the base claim or to some other parting sheets thus rendering indefinite the metes and bound sough for protection of the claim. For examination purposes the recitation is interpreted as --first and second parting sheets of the plurality of parting sheets--.
Additionally, the recitation of “a second fluid flow” in line 15 should read --the second fluid flow-- as to avoid a double inclusion issue and since base claim 1 provides sufficient antecedent basis.
Regarding Claim 17, the recitations of “an inlet port” and “an outlet port” in lines 2 and 3, respectively, lack sufficient antecedent basis and it is unclear whether they refer to either one of the first and/or second input and/or output ports recited in the base claim. For examination purposes the recitations are interpreted as --the first or second inlet port-- and --the first or second outlet port-- respectively.
Regarding Claim 18, the recitation of “the plurality of vanes extending: i) along a vane path from a leading edge to a trailing edge;” in lines 8-10 renders indefinite the meets and bounds sough for protection of the claim because it is unclear whether each one of the plurality of vanes extend along the vane path from a single leading edge to a single trailing edge or if each one of the plurality of vanes extend along the vane path from a corresponding leading edge to corresponding trailing edge. Stated differently it is unclear whether the claim requires a single leading edge and a single trailing edge or if 
Additionally, the recitation of “a first fluid flow” in line 18 should read --the first fluid flow-- as to avoid a double inclusion issue and since line 3 provides sufficient antecedent basis for the flow of the first fluid.
Claims 2-17 and 19-20 are rejected based on their respective dependency from claims 1, 14 and 18.

Examiner’s Statement for the Indication of Allowable Subject Matter
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, i.e. claims 1 and 18, and specifically does not show wherein “corresponding leading edge[s] is within a disrupted portion of the first fluid flow, and wherein each of the plurality of flow modifiers does not connect the first and second parting sheets”. The closest prior art of record is Sugiyama et al. - (US2010/0071887), hereinafter referred to as Sugiyama.

Regarding Claim 1, Sugiyama discloses a system (Figures 1-2B) for heat exchange (per Paragraph 0092, lines 8-12) between a first fluid (A) and a second fluid (B), the system comprising: 
a plurality of parting sheets (4a & 4b) defining a stack (as shown in Figure 1) of alternating first and second fluid flow conduits (5A & 5B, respectively), each of the first fluid flow conduits configured to conduct therethrough flow of the first fluid from a first (11a) to a first output port (12a), each of the second fluid flow conduits configured to conduct therethrough flow of the second fluid from a second input port (11b) to a second output port (12b), each of the parting sheets defining the first fluid flow conduits including: 
a plurality of vanes (7a), extending:
i) along a respective vane path (path along the length of each vane 7a) from a respective leading edge (joint portion between respective 7a and corresponding 8a at the input port) to a corresponding trailing edge (joint portion between respective 7a and corresponding 8a at the output port); and 
ii) between first and second parting sheets of the plurality of parting sheets separating the first fluid flow conduit from two adjacent second fluid flow conduits, respectively (as shown in Figures 1-2B), 
wherein the plurality of vanes are separated from one another in a direction transverse to the vane paths (as shown in Figures 2A-2B) thereby defining fluid flow channels (13a-13c) therebetween; and 
a plurality of flow modifiers (8a), each adjacent to a corresponding leading edge of a corresponding one of the plurality of vanes (as shown in Figures 2A-2B), 
wherein each of the plurality of flow modifiers protrudes from at least one of the first and second parting sheets (as shown in Figures 2A-2B).
Regarding Claim 18, Sugiyama discloses a method of manufacturing the heat exchanger as set forth in claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee - (US 2684690 A) - 19540727
Sven - (US 2875986 A) - 19590303, teaches a heat exchanger.
Holmes et al. - (US 3517733 A) - 19700630, teaches a heat exchangers.
Bhangu - (US 4064300 A) - 19771220, teaches a laminated materials.
Rosman et al. - (US 4503908 A) - 19850312, teaches an internally manifolded unibody plate for a plate/fin-type heat exchanger.
Rosmanet al. - (US 4523638 A) - 19850618, teaches an internally manifolded unibody plate for a plate/fin-type heat exchanger.
Palumbo et al. - (US 6179565 B1) - 20010130, teaches a coolable airfoil structure.
Haglid - (US 6983788 B2) - 20060110, teaches a ventilating system, heat exchanger and methods.
Murayama et al. - (US 20070221366 A1) - 20070927, teaches a heat exchanger.
Bunker et al. - (US 20080134685 A1) - 20080612, teaches a gas turbine guide vanes with tandem airfoils and fuel injection and method of use.
Slaughter - (US 20080149313 A1) - 20080626, teaches a method of making a heat exchanger.
Murayama - (US 20090032232 A1) - 20090205, teaches a heat exchanger and its manufacturing method.
Murayama et al. - (US 20090071638 A1) - 20090319, teaches a heat exchanger.
Ippoushi et al. - (US 20090114372 A1) - 20090507
Ran et al. - (US 20090321056 A1) - 20091231, teaches a multi-stage electrohydrodynamic fluid accelerator apparatus.
Sugiyama et al. - (US 20100071887 A1) - 20100325, teaches a heat exchanging element.
Hernon - (US 20100302730 A1) - 20101202, teaches use of vortex generators to improve efficacy of heat sinks used to cool electrical and electro-optical components.
Salapakkam et al. - (US 20110139429 A1) - 20110616, teaches a shaped heat sinks to optimize flow.
Smejtek et al. - (US 20110192796 A1) - 20110811, teaches an ultra-pasteurization for dialysis machines.
Ishizuka - (US 20110192584 A1) - 20110811, teaches a heat exchanger.
Blanc et al. - (US 20110240267 A1) - 20111006, teaches a fluid circulation conduit.
Salamon - (US 20120012284 A1) - 20120119, teaches a heat sink with staggered heat exchange elements.
Boniface et al. - (US 20140286768 A1) - 20140925, teaches a turbomachine element.
Alvarez et al. - (US 20150361922 A1) - 20151217, teaches a heat exchanger designs using variable geometries and configurations.
Rigal et al. - (US 20160107274 A1) - 20160421
Yoon et al. - (US 20160282064 A1) - 20160929, teaches a heat exchanger for steam generator and steam generator comprising same.
Urbanski - (US 20170023312 A1) - 20170126, teaches an enhanced heat transfer in printed circuit heat exchangers.
Takada et al. - (US 9664452 B2) - 20170530, teaches a heat exchange element.
Mizushita et al. - (US 20170234622 A1) - 20170817, teaches a plate laminated type heat exchanger.
Hussain et al. - (US 20170328280 A1) - 20171116, teaches a heat sink.
Chlup et al. - (US 20170370609 A1) - 20171228, teaches an enthalpy heat exchanger.
Lee - (US 20180115031 A1) - 20180426, teaches an apparatus for cooling battery.
Shao et al. - (US 10234217 B2) - 20190319, teaches a nonmetal corrosion-resistant heat exchange device and plate-type heat exchanger having same.
Armatis et al. - (US 20190162429 A1) - 20190530, teaches a membrane heat and mass exchanger and methods of manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763